Title: To Thomas Jefferson from Edward Bancroft, 17 April 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
London April 17th. 1789

I duely received your favours of the 30th. ulto. and 9th. inst. and I have lost no time in using my endeavours to bring Mr. Paradise’s business here to a Conclusion, though this has not yet been effected from various causes, and among them one of the most considerable has been Mr. Youngs other pressing occupations or his dilatoriness.—Before I had time to inform the silk mercers of Mr. Paradise’s readiness to consent to their Proposals, Mr. Young informed me that one of their Clerks had call’d at his office whilst he was from home, and had left word that he would call again; a Circumstance which led Mr. Young to Conclude that the Mercers might have altered their minds and be inclined to accept the first proposals: and dreading least our giving way to one alteration might encourage other Creditors to propose fresh Changes Mr. Young thought it best to wait a little, and see what might result from the promised call of the Silk Mercers Clerk. We waited accordingly, but the Clerk not returning as he had promised, I immediatly on receipt of your last Letter, desired Mr. Young to make a Pretext for calling himself upon the Mercers, and to loose no more time in bringing the matter, one way or other, to an immediate Conclusion. He called accordingly but without doing any thing else than procuring a pretext for my calling on them with propriety. Of this pretext I availed myself on Wednesday last, and after employing near two hours in Argument, and urging the Objection stated in your Letter, of the Difficulty the Trustees would have in distinguishing the Produce of the Virginia Estate from the Debts recovered there, I at Length so far succeeded as to induce the Mercers to consent to allow Mr. Paradise one third of all that may be remitted from Virginia whether on the score of Debts recovered, Timber Cut Down, or [a]ny other means over and above the interest from the English Funds. But this was the only alteration to which it was possible to bring them; because, as they were ignorant of the annual Produce of the Estate or the goodness of the Debts in Virginia, they said it was possible the whole might not afford more than the £250 ⅌ an. which Mr. P. demanded, (over and above the money in the Funds) and therefore by agreeing to this Demand they might perhaps in effect give Mr. Paradise a Discharge without ever receiving any Payment themselves. Being perswaded therefore that we can do no better, I have advised Mrs. Paradise to Close with  this last proposition, and Mr. Young to call another meeting of the Creditors as soon as possible and in the mean time to get the writings in forwardness for execution. I hope the rest of the Creditors will accede to this last Arrangment though in Truth there was one small one who absolutely rejected the former, and there was also one or two other, who had not given decisive Answers.—If Mr. Paradise could be Contented to stay quietly in Paris till the matter be finished or nearly so, it would I think be safest: but if his impatience to return should be too strong for that, I must at least recommend that he take care to arive here, so as that his arival may be kept secret, a few days, in Case it should be found necessary; though I hope the business may be either done, or so far done as that no body [would] have any desire to molest him. I shall take [care] to do all in my Power to secure the Payment of what you have advanced; and indeed the like care must be taken respecting two or three other little sums here, which I am at some loss how to manage. Perhaps the surest way may be to have the Deed of Conveyance drawn so as to Comprehend only the Produce of the Estate from the date thereof, which would leave Mr. Paradise the disposal of the last years Crop, and probably escape any notice from the Creditors. I shall attend to what you mention of D—— who I have not seen for some time. I have the honor [to] be with the utmost Esteem & respect Dear Sir Your most faithful & Devoted Hubl. Servt.,

Edwd. Bancroft

